Citation Nr: 1033897	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-06 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for muscle spasms of the 
chest and shoulder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a rash of the legs, 
neck, and chest.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a urinary disorder.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1968 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2008, the Board determined that new and material 
evidence had been presented to reopen a claim of service 
connection for a low back disability, and reopened the claim for 
consideration on the merits.  The Board also remanded the case 
for additional development of the low back disability claim, as 
well as the other claims currently on appeal.  

The issue of whether new and material evidence has been presented 
to reopen a claim of service connection for posttraumatic stress 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied the 
Veteran's claim of service connection for muscle spasms of the 
chest and shoulder; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he did 
not appeal the rating decision.

2.  The additional evidence presented since the September 1971 RO 
rating decision, denying service connection for muscle spasms of 
the chest and shoulder, is cumulative of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate the claim, and/or does not raise a reasonable 
possibility of substantiating the claim.

3.  In July 1981 and October 1992 rating decisions, the RO denied 
the Veteran's claim of service connection for rash of the legs, 
neck, and chest; after the Veteran was notified of the adverse 
determination and of his procedural and appellate rights, he did 
not appeal the rating decision.

4.  The additional evidence presented since the July 1981 and 
October 1992 RO rating decisions, denying service connection for 
rash of the legs, neck, and chest, is cumulative of evidence 
previously considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and/or does not raise a 
reasonable possibility of substantiating the claim.

5.  The current low back disability to include degenerative 
disease, first diagnosed after service beyond the one-year 
presumptive period, is unrelated to an injury, disease, or event 
of service origin.  

6.  A urinary disorder was not affirmatively shown to have had 
onset during service, and a urinary disorder, first shown after 
service, is unrelated to an injury, disease, or event of service 
origin and is not shown to be related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen 
the claim of service connection for muscle spasms of the chest 
and shoulder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2009). 

2.  New and material evidence has not been presented to reopen 
the claim of service connection for a rash of the legs, neck, and 
chest.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2009).



3.  A low back disability is not due to injury or disease that 
was incurred in or aggravated by service; and a low back 
disability as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A urinary disorder is not due to disease or injury that was 
incurred in or aggravated by service; a urinary disorder is not 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).



Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and October 2009.  The notice 
informed the Veteran of the type of evidence needed to 
substantiate the underlying claims of service connection for 
muscle spasms of the chest and shoulder and for a rash of the 
legs, neck, and chest, as well as the claims of service 
connection for a low back disability and a urinary disorder, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

The Veteran was notified of the type of evidence necessary to 
reopen the muscle spasm and rash claims, namely, new and material 
evidence and what each of those terms - "new" and "material" - 
meant.  The Veteran was also notified on what basis the claims 
were previously denied.



As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent of pre-adjudication notice ); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service connection 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment records, 
VA records, and private medical records such as those from 
Brackenridge Hospital and Scott & White Hospital.  

In regard to the applications to reopen claims of service 
connection for muscle spasms of the chest and shoulder and for a 
rash of the legs, neck, and chest, under the duty to assist, a VA 
medical examination or medical opinion is not authorized unless 
new and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii). 

In regard to the claims of service connection for a low back 
disability and for a urinary disorder, VA has conducted necessary 
medical inquiry in an effort to substantiate the claims.  38 
U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in 
February 2010.  It is noted that the examiner at the time of the 
Veteran's VA genitourinary examination in February 2010 noted 
that the claims files were unavailable for review; however, it is 
not necessary to arrange for the Veteran to be reexamined or 
delay the disposition of the claim for another medical opinion.  
The examiner did note that the Veteran's VA medical records were 
reviewed, so the Veteran's genitourinary history was obtained.  


There is no indication that the Veteran was receiving treatment 
for a urinary condition from a private physician, so there are no 
pertinent private medical records to consider.  In fact, even the 
VA medical records do not show that the Veteran was actively 
receiving treatment for an ongoing urinary condition.  In short, 
further delay of this case to obtain another medical opinion 
would be pointless because the status of the record as it now 
stands does not show a "reasonable possibility" that such 
assistance would aid the Veteran's claim.  38 U.S.C.A. § 5103A.

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Muscle Spasm Claim

Procedural History and Evidence Previously Considered

In a rating decision in September 1971, the RO denied service 
connection for muscle spasm in the chest and shoulder on the 
basis that a condition was not shown by the evidence of record.

In a letter dated in September 1971, the RO notified the Veteran 
of the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal the 
adverse determination by filing a notice of disagreement within 
one year from the date of the letter.  As the Veteran did not 
file a notice of disagreement, the rating decision by the RO in 
September 1971 became final by operation of law, except the claim 
may be reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.



The evidence of record at the time of the rating decision in 
September 1971 consisted of the Veteran's statement and service 
treatment records.  In an August 1971 application, the Veteran 
stated that he had a disability of muscle spasms in the chest and 
shoulder, which was service related.  The service treatment 
records do not show any complaint, diagnosis, or treatment of a 
muscle spasm in the chest or shoulder, including at the time of 
an enlistment physical examination in June 1967 and a separation 
physical examination in January 1971, at which time the Veteran 
wrote that he was in good health.  In September 1969, he was 
involved in an auto accident and sustained a fracture of the left 
hip; he was hospitalized for 24 days and the records do not 
contain any references to muscle spasms of the chest or shoulder.  

Current Claim to Reopen

As the unappealed rating decision in September 1971 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In June 2004, the Veteran submitted a statement indicating his 
intent to reopen his claim of service connection for "[i]njury 
to muscles at front of neck".  He alleged that the muscle injury 
was the result of an auto accident during service.  

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).



Analysis

The additional evidence presented since the rating decision in 
September 1971 consists of several volumes of VA and private 
medical reports, showing diagnosis and treatment for numerous 
ailments to include cervical spine disc herniations, coronary 
artery disease, ischemic heart disease status post myocardial 
infarction, and history of left sided hemiparesis, but no 
disability manifested specifically by muscle spasms of the chest 
and shoulder (claimed as injury to muscles at front of neck).  In 
October 1995, there was a normal nerve conduction study and 
electromyography of the upper limbs.  In 2004, the Veteran 
suffered a stroke.  

The evidence also shows that the RO has granted service 
connection for numerous disabilities, to include ischemic heart 
disease and residuals of a stroke with loss of use of the left 
leg and arm, both secondary to service-connected diabetes 
mellitus.  

In reviewing the evidence added to the file since the September 
1971 rating decision, the Board finds that it is cumulative of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and/or 
does not raise a reasonable possibility of substantiating the 
claim.  

The allegations of muscle problems are essentially the same as 
the claim of muscle spasm made and considered by the RO in 1971.  
It is cumulative evidence, that is, evidence that supports a fact 
previously established and considered, and cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a).  Further, the additional VA 
and private medical reports do not relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence of a 
condition manifested by muscle disability in the region of the 
chest or shoulder.  Therefore, the evidence does not raise a 
reasonable possibility of substantiating the claim, and the 
evidence is not new and material.

As the additional evidence is not new and material, the benefit-
of-the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

II.  New and Material Evidence to Reopen Rash Claim

Procedural History and Evidence Previously Considered

In a rating decision in July 1981, the RO denied service 
connection for skin rash of the legs, neck, and chest, on the 
basis that there was no evidence of the condition in service and 
no treatment for the condition since discharge from service.  In 
a rating decision in October 1992, the RO denied service 
connection for fungus of the legs (and feet) on the basis that 
recently submitted medical records were cumulative of records 
previously considered and tended to reinforce the prior denial of 
the claim.  

In letters, dated in July 1981 and November 1992, the RO notified 
the Veteran of the adverse determinations and of his procedural 
and appellate rights.  The notice included the Veteran's right to 
appeal the adverse determinations by filing a notice of 
disagreement within one year from the date of the letter.  As the 
Veteran did not file a notice of disagreement, the rating 
decisions by the RO in July 1981 and October 1992 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 3.156.

The evidence of record at the time of the rating decision in July 
1981 consisted of a statement from the Veteran, service treatment 
records, and records from Baylor University Medical Center and is 
summarized as follows.  In his June 1981 application, the Veteran 
stated that he had a rash on his legs, neck, and chest, as well 
as jungle rot on his feet and legs, which began in 1970.  He 
noted his exposure to Agent Orange.  Service treatment records do 
not show any complaint, diagnosis, or treatment of a rash of the 
legs, neck, or chest, including at the time of an enlistment 
physical examination in June 1967 and a separation physical 
examination in January 1971, at which time the Veteran wrote that 
he was in good health.  After service, the private records dated 
in 1975 from Baylor University do not show any complaints, 
diagnosis, or treatment of a skin condition affecting the legs, 
neck, or chest.  In fact, on physical examination in July 1975, 
the skin was evaluated as normal.  

Thereafter, the evidence added to the record prior to the October 
1992 rating decision consisted of a statement of the Veteran and 
VA outpatient records.  In a statement received in March 1992, 
the Veteran indicated his desire to reopen a claim for a skin 
disorder he "received" in Vietnam.  VA outpatient records dated 
in 1992 indicate treatment for a different disability and do not 
reference complaints, diagnosis, or treatment of a skin disorder.  

Current Claim to Reopen

As the unappealed rating decisions in July 1981 and October 1992 
by the RO became final based on the evidence then of record, new 
and material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In June 2004, the Veteran submitted a statement indicating his 
intent to reopen his claim of service connection.  

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).







Analysis

The additional evidence presented since the rating decision in 
July 1981, denying service connection for a skin rash of the 
legs, neck, and chest, and the rating decision in October 1992, 
denying service connection for fungus of the legs (and feet) 
consists of several volumes of VA and private medical reports, 
showing diagnosis and treatment for numerous ailments to include 
onychomycosis of the toenails, but no disability manifested 
specifically by a skin disability affecting the legs, neck, and 
chest.  In a May 1995 letter to the VA Secretary, the Veteran 
stated that he was exposed to Agent Orange while serving in 
Vietnam and that he had a skin rash on his neck, legs, and chest 
from this exposure.  He stated that moles had formed on his body.  
In a June 1995 VA hospital report, a physical examination of the 
skin was negative.  The skin was also found to be unremarkable 
during VA physical examinations in June 1996 and September 2001.  
On a March 2002 VA examination for diabetes mellitus, the skin 
was normal, except for onychomycosis of the toenail.  At the time 
of a January 2003 physical examination at Seton Hospital, the 
Veteran denied skin symptoms and there was no skin rash noted on 
examination.  At the time of a January 2006 VA general medical 
examination, the only skin condition observed was onychomycosis 
of the toenails.  

The evidence also shows that the RO has granted service 
connection for onychomycosis, as secondary to service-connected 
diabetes mellitus.  

In reviewing the evidence added to the file since the rating 
decisions in July 1981 and October 1992, the Board finds that it 
is cumulative of evidence previously considered, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and/or does not raise a reasonable possibility of substantiating 
the claim.  

The allegations of skin problems of the legs, neck, and chest are 
essentially the same as the claim of a skin condition made and 
considered by the RO in 1981 and 1992.  It is cumulative 
evidence, that is, evidence that supports a fact previously 
established and considered, and cumulative evidence does not meet 
the regulatory definition of new and material evidence under 38 
C.F.R. § 3.156(a).  

Further, the additional VA and private medical reports do not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, evidence of the presence of a skin condition of 
the legs, neck, and chest.  Therefore, the evidence does not 
raise a reasonable possibility of substantiating the claim, and 
the evidence is not new and material.

As the additional evidence is not new and material, the benefit-
of-the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

III.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis becomes 
manifest to a degree of 10 percent within one year from date of 
separation from service, the disease shall be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service. This may be accomplished by 
affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 


Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected disorder 
and where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a).

Secondary service connection includes the concept of aggravation 
of a nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 
2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, 
additionally, other substantive changes were made.  As the claim 
was filed before the other substantive changes were made, only 
the changes that conform to Allen apply.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the 
record does not show, that the claimed low back disability and 
urinary disorder were the result of participation in combat with 
the enemy.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

1.  Low Back Disability 

The Veteran claims that his current low back disability is 
attributable to an auto accident during service, when he also 
sustained a left pelvic fracture.  He also noted on a June 2004 
statement and in subsequent reports that he sustained a back 
injury while in Vietnam.  

The Veteran served on active duty from April 1968 to January 
1971, with a tour of duty in Vietnam from January 1970 to January 
1971.  There is no contemporary entry in the service treatment 
records documenting any complaints, treatment, or diagnosis of a 
low back disability in relation to a motor vehicle accident that 
occurred in Germany in September 1969.  The Veteran was 
hospitalized from September 1969 to October 1969 (24 days) with a 
fracture of the left pelvic ramus.  Service treatment records do 
show several complaints of low back pain prior to the accident, 
sometimes in relation to heavy lifting in 1968 and 1969.  In July 
1969, the Veteran reported having back pains for five years in 
relation to a back injury while playing football prior to 
service.  A radiographic report of the lumbosacral spine in 
August 1969 noted the pre-service football injury and a second 
injury in June 1968 in "Vietnam" (although records do not 
indicate that he served in Vietnam until January 1970), and the 
findings were that of no residuals of previous trauma evident and 
of a transition body at the lumbosacral junction.  The enlistment 
physical examination in June 1967 and the separation physical 
examination in January 1971 do not reference any low back 
complaints or abnormal findings, and the Veteran wrote upon his 
separation examination report that he was in good health.  The 
Veteran was discharged from service in January 1971.  

After service, private and VA records do not show complaints or 
treatment of a low back condition for many years.  For example, a 
medical report from Baylor University Medical Center indicates 
that the Veteran was seen in July 1975 for a perirectal abscess, 
and in a personal history taken of the Veteran there was no 
reference to a back injury.  Rather, an old head injury from 1968 
was noted.  

In fact, VA records first document a low back disability in the 
early 1990s.  VA outpatient records dated beginning in 1992 
indicate that the Veteran had chronic low back pain (the Veteran 
complained that he had had pain since 1972).  In a May 1995 
statement, a private physician indicated that the Veteran had 
reported chronic low back pain since an accident in 1969.  A VA 
examination report of September 1995 related that the Veteran 
fractured his left ramus pubis in a 1969 motor vehicle accident; 
the diagnosis at that time included lumbosacral strain.  VA 
hospital records dated in June 1995 and June 1996 indicate 
diagnoses of a low back syndrome secondary to a motor vehicle 
accident in 1969.  In June 1998, a VA physician indicated that he 
had reviewed old records provided by the Veteran regarding his 
hip fracture in 1969, and that he obtained from the Veteran a 
longstanding history of lower back pain dating to the time of the 
accident and continuing throughout his military service.  

In the physician's opinion, it was likely that the Veteran's 
lower back pathology and subsequent symptoms manifested during 
active duty and continued to the present time.  In a March 2000 
statement, the same VA physician again opined on a relationship 
between the Veteran's low back disability (identified as 
herniated nucleus pulposus of the lumbar spine, although a 
diagnostic test showing such is not of record) and his period of 
service, reiterating that he "extensively reviewed" the 
Veteran's service treatment records prior to making his findings.  
He stated that the service records "clearly document" that the 
Veteran received severe trauma from an auto accident that 
resulted in multiple fractures and severe pain, and that the 
sequelae of the accident was "clear from his subsequent medical 
records and is continuous in nature."  

In a November 1998 statement, another VA physician, a 
neurologist, opined that, based on the Veteran's testimony of 
involvement in a motor vehicle accident in the late 1960s with 
progressive left upper extremity and left lower extremity pain 
and numbness since the accident, it was likely that these 
symptoms manifested themselves while the Veteran was on active 
military duty.  The same VA physician reiterated these beliefs in 
a May 1999 statement.  

In February 2010, the Veteran underwent a VA examination to 
determine the etiology of his low back disability, specifically 
whether it was related to his period of service.  The examiner 
undertook a comprehensive review of the claims file, including 
service treatment records and subsequent VA and private medical 
reports and opinions on the issue to be resolved.  In an 
examination report and an addendum to the report, the examiner 
noted the Veteran's claims of low back pain since a motor vehicle 
accident in Germany (in "1967") and an explosion in Vietnam 
that knocked the Veteran on his back (in "1968"), apparently 
intensifying the low back pain.  The Veteran related that after 
the motor vehicle accident he was hospitalized for six months.  
Imaging studies were noted, including a July 2008 X-ray of the 
lumbar spine that showed mild degenerative remodeling change of 
the lower lumbar spine and both sacroiliac joints, transitional 
vertebrae with pseudoarthrosis at L5 to S1 on the left.  

The diagnosis was bilateral lumbar paraspinal muscle strain/spasm 
and left hemiparesis (evidently attributed to a stroke a few 
years previously).  The examiner opined that it was less likely 
than not that the Veteran's lumbar spine disability was 
attributable to injury in service, particularly the auto 
accident.  He made specific references to the service treatment 
records and to post-service VA medical evidence to explain his 
opinion.  He noted that absence of any injury to the low back at 
the time of the motor vehicle accident in Germany, as well as the 
periodic presentations for low back pain prior to the accident, 
which he found to be self-limiting low back strains.  He noted 
the normal spine on the January 1971 separation examination.  And 
he noted the multiple references to low back pain in the post-
service treatment records, finding that a majority of them were 
based on history rather than objective findings.  

In this case, as noted the service treatment records document 
numerous instances where the Veteran was seen for low back pain 
complaints, but there is no complaint extending past 1969.  
Further, at the separation examination in January 1971, the spine 
was evaluated as normal.  Thus, in the Board's judgment 
chronicity may be legitimately questioned in terms of a low back 
disability during service.  In light of this,  a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  After service, private and VA records do 
not show any spinal complaint or diagnosis until the early 1990s, 
at least 20 years after service discharge.  And from 1992 the 
Veteran was seen with continuous complaints of low back pain, 
which he related to a motor vehicle accident in 1969.  
Thereafter, the medical reports diagnose a low back syndrome 
secondary to the in-service motor vehicle accident.  

The periods without documented complaints of back pain from 1971, 
when the Veteran was discharged from service, until 1992 
interrupt continuity of symptomatology, which weighs against the 
claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.). 

In other words, this absence of evidence for a considerable 
period of years constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in service 
that resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 
2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) (The majority in Forshey 
interpreted negative evidence to mean that "which tends to 
disprove the existence of an alleged fact.") The absence of 
evidence in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  

Accordingly, the Board cannot conclude that a chronic disability 
relating to a disability of the low back was actually 
demonstrated during service or that there is probative evidence 
of continuity after service, especially in light of the absence 
of complaints or findings in the ensuing years.

In statements and testimony, the Veteran described ongoing and 
gradually worsening back pain ever since the in-service motor 
vehicle accident.  The Veteran is certainly competent to describe 
symptoms of back pain after service.  Layno v. Brown, 6 Vet. App. 
465, 470-71 (1994) (Lay testimony is competent evidence insofar 
as it relates to symptoms of an injury or illness.).  As the 
Veteran's statements are competent evidence, the Board must also 
determine whether such evidence is credible.  See Layno v. Brown, 
6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated 
to determine the probative value or weight of the lay evidence in 
deciding whether there is continuity of symptomatology.  

In weighing the credibility, VA may consider self-interest, 
internal consistency, and consistency with other evidence.  See 
Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 
78 F. 3d 604 (Fed. Cir. 1996).




The evidence against continuity of symptomatology consists of a 
private report from Baylor University in July 1975, which does 
not cite to any low back injuries in the Veteran's medical 
history.  Also, at the time of the February 2010 VA examination, 
the Veteran's report of his in-service hospitalization for six 
months following the motor vehicle accident in 1969, which he 
claimed was the onset of his low back disability, is clearly not 
borne out by the service treatment records.  Here, the Veteran's 
statements of continuity of symptomatology are less probative, 
that is, the evidence is of lesser value to prove the existence 
of continuity than the negative evidence, as no symptoms were 
noted for many years after service and the Veteran's statements 
also lack credibility, as when he was seen by private medical 
providers in 1975 and there was no history or complaint of a low 
back condition at that time, and as when he inaccurately 
described his in-service treatment following the motor vehicle 
accident.

In balancing the Veteran's statements against the absence of 
contemporaneous medical evidence of continuity of symptomatology 
and the inconsistent statements, the Board finds that the 
evidence against continuity is more credible than, and thus 
outweighs, the statements of continuity.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical 
documentation may go to the credibility and weight of veteran's 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  The Board is not 
holding that corroboration by medical evidence is required, but 
the Board is permitted to weigh the absence of medical evidence 
against the lay evidence of record.  See Buchanan, supra.

For these reasons, the preponderance of the evidence is against 
the claim of service connection for a low back disability on the 
basis of continuity of symptomatology under 38 C.F.R. § 3.303(b).

Also, any degenerative changes of the lumbar spine by diagnostic 
testing in the 1990s is well beyond the one-year presumptive 
period for manifestation of degenerative or arthritic changes as 
a chronic disease under 38 U.S.C.A. §§ 1112, 1110; 38 C.F.R. §§ 
3.307, 3.309.

As for service connection based on the initially diagnosis after 
service under 38 C.F.R. § 3.303(d), to the extent that the 
Veteran himself relates his current low back disability to 
service, paraspinal muscle strain/spasm and degenerative change 
of the lumbar spine are not conditions under case law where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of the disability is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).

A lumbar spine disability manifested by paraspinal muscle 
strain/spasm and degenerative change is not a simple medical 
condition, such as a broken leg, because the condition cannot be 
perceived through the senses and the identification or diagnosis 
of the condition requires a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or opinion.  For this reason, the Board determines that the 
Veteran's current low back disability is not a simple medical 
condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state that 
the current low back disability was present during service.  


And while the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms, which support a later diagnosis by a medical 
professional, the weight of the medical evidence discounts a 
relationship between the current low back disability and an 
injury, disease, or event during the Veteran's service.  (A 
further discussion of this will follow.)  For these reasons, 
while the Veteran's statements are to be considered, the evidence 
has no probative value, that is, the statements do not tend to 
prove a material issue of fact pertaining to the onset of the 
disability during service.

Also, where there is a question of medical causation, that is, an 
association between the current low back disability and an 
injury, disease, or event in service, where a lay assertion of 
medical causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical diagnosis 
or opinion.  38 C.F.R. § 3.159.

In his statements, the Veteran relates his current low back 
disability to an injury in service, which constitutes a lay 
opinion on causation, and a lay opinion is limited to inferences 
that are rationally based on the Veteran's perception and does 
not require specialized knowledge.  See generally Fed.R.Evid. 701 
(opinion testimony by a lay witness is limited to inferences 
which are rationally based on the Veteran's perception and does 
not require specialized knowledge).  Although the Federal Rules 
of Evidence do not apply to veterans' jurisprudence, recourse to 
the Federal Rules of Evidence is appropriate where the Rules 
assist in the articulation of the Board's reason.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Recourse to the Federal Rules 
of Evidence is appropriate where the Rules assist in articulation 
of the Board's reasons for finding a claim not well grounded.); 
Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Federal 
Rules of Evidence for evaluating expert medical opinion before 
U.S. district courts are important, guiding factors to be used by 
VA adjudicators in evaluating the probative value of a medical 
opinion.).



As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through specialized knowledge, education, training, or 
experience to offer such an opinion on causation, his statements 
are not competent evidence and are not to be considered as 
favorable evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous 
medical diagnosis and is competent in describing symptoms, which 
support a later diagnosis by a medical professional, Jandreau at 
1377, the weight of the medical evidence discounts a relationship 
between the current diagnosis and an injury, disease, or event 
during the Veteran's service, as noted previously and as will now 
be discussed.

On the determinative issue of medical causation, that is, the 
significance of the low back complaints and findings in service 
in relation to the current low back disability, competent medical 
evidence is required to support the claim, and VA obtained a 
medical examination with an opinion that addresses the issue.  
After a comprehensive evaluation of the record, the VA examiner 
in February 2010 expressed the opinion that it was less likely 
than not that the current low back disability was related to 
service.  The opinion contained rather extensive rationale that 
included reference to pertinent service treatment records and 
post-service records.  This medical evidence, however, is not 
uncontroverted.  Notably, there were numerous VA and private 
reports that attributed the Veteran's low back syndrome to a 
motor vehicle accident in service.  (There was never, in any 
record, an attribution to a separate back injury alleged in 
Vietnam.)  In any case, as noted by the 2010 VA examiner, most of 
these were obviously based on the Veteran's own reported history, 
which is called into question (with credibility issues about the 
Veteran's accuracy of recall, as noted previously) and which was 
unsubstantiated by service treatment evidence of the motor 
vehicle accident.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(an opinion based upon an inaccurate factual premise has no 
probative value).
 


Of note is the opinion of the VA physician, given in statements 
dated in June 1998 and March 2000, which was indicated to have 
been based on a review of the Veteran's service treatment records 
and post-service records, unlike all the other reports expressing 
a connection between the current low back disability and an in-
service injury.  The VA physician's opinion was clearly favorable 
to the Veteran's claim.  Nonetheless, the Board finds that such 
an opinion is outweighed by the VA examiner's February 2010 
opinion against such a nexus to an in-service injury.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, which may 
include a review of medical literature; and whether the opinion 
applied valid medical analysis to the significant facts of the 
case in order to reach the conclusion submitted in the opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight of a 
medical opinion may be reduced if the physician fails to explain 
the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds the VA examiner's February 2010 opinion to be of 
greater probative value than the opinion expressed by the VA 
physician in June 1998 and March 2000.  Despite having reviewed 
the Veteran's service treatment records, the VA physician did not 
explain how severe trauma from an auto accident that resulted in 
a pelvic fracture, without any documentation of a low back 
injury, can also lead to or represented the onset of the 
Veteran's current low back disability.  



In other words, the physician did not fully explain the basis for 
his opinion.  Moreover, the opinion (as was the other records 
casually connecting a diagnosed low back disability to an in-
service motor vehicle accident) was lacking in thoroughness and 
detail, which was not the case for the VA examiner's review and 
opinion.  And the fact that the VA examiner did not specifically 
discuss the VA physician's opinion does not make the opinion any 
less probative, given that the VA examination was otherwise 
comprehensive and sufficient to describe the Veteran's history 
and current condition.  See Roberson v. Shinseki, 22 Vet. App. 
358, 366 (2009) (a medical examiner need not discuss all evidence 
favorable to a claim when rendering an opinion).

As the Board may consider only independent medical evidence to 
support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the claim 
of service connection for a low back disability, as articulated 
above, the Board finds that service connection is not warranted 
on a direct or presumptive basis.

As the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low back 
disability, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

2.  Urinary Disorder

In a June 2004 statement, the Veteran claimed that he had a 
urinary condition that was related to his service-connected 
diabetes mellitus.  

The service treatment records do not show a complaint, diagnosis, 
finding, history or treatment of a urinary disorder, including at 
the time of an enlistment physical examination in June 1967 and a 
separation physical examination in January 1971, at which time 
the Veteran wrote that he was in good health.  The Veteran was 
discharged from service in January 1971.  

On the basis of the service treatment records, a urinary disorder 
was not affirmatively shown to have had onset during service and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a) is not established.

After service, private records dated in 1975 from Baylor 
University specifically note that the Veteran did not complain of 
any genitourinary problem.  A VA diabetes mellitus examination in 
March 2002 did not disclose any bladder impairment or 
genitourinary problems; the diagnosis was diabetes mellitus, type 
II, without complications.  On a VA diabetes mellitus examination 
in August 2004, the Veteran did not report any urinary condition 
and no bladder impairment was found.  A January 2006 VA general 
medical examination likewise did not disclose any genitourinary 
disorder.  

At the time of a VA examination in July 2006, the Veteran 
reported that he had frequent urination and intermittent 
incontinence of bowel and bladder, and it was noted that he had 
started wearing diapers.  A genitourinary diagnosis was not 
furnished.  In February 2010, the Veteran underwent a VA 
genitourinary examination, to assess the nature and etiology of 
genitourinary complaints.  He reported that his current symptoms 
of hesitancy began about a year previously.  It was noted that 
presently his stream was weak but that he had no incontinence.  
He urinated three times per day, and not at night.  Following 
physical examination and clinical testing including a urinalysis, 
the diagnosis was benign prostatic hypertrophy.  The examiner 
opined that it was less likely as not that the current symptoms 
were related to the Veteran's diabetes mellitus, rather that they 
were very consistent with benign prostatic hypertrophy.  The 
examiner also noted that symptoms secondary to uncontrolled 
diabetes mellitus were polyuria, which the Veteran did not have, 
and that laboratory results indicated that the Veteran's diabetes 
mellitus was fairly well-controlled.  Further, his symptoms 
reportedly began approximately one year previously.  

As there is no competent evidence during service or since service 
that a urinary disorder was noted, that is, observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), there is no competent 
evidence that links the current urinary disorder, diagnosed as 
benign prostatic hypertrophy, to an injury or disease or event in 
service or otherwise to the Veteran's period of service.  

Moreover, service connection for a urinary disorder is not 
warranted on a secondary basis under 38 C.F.R. § 3.310, as the 
probative evidence opposes the claim as evidenced by the VA 
examiner in February 2010, who expressed the opinion that the 
Veteran's benign prostatic hypertrophy was not a condition that 
was related to the service-connected diabetes mellitus, as 
claimed by the Veteran.  This evidence is not controverted by any 
other competent evidence of record and weighs against the claim.

As for his statements, the Veteran is competent to describe 
urinary symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(lay testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), but a 
urinary disorder diagnosed as benign prostatic hypertrophy is not 
a condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in nature.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).

A urinary disorder diagnosed as benign prostatic hypertrophy is 
not a simple medical condition, such as a broken leg, because the 
condition involves the prostate gland, and its condition as it 
affects the genitourinary system is not something that a lay 
person is able to perceive through the senses.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (Personal knowledge is that which is 
perceived through the use of the senses.).  For this reason, the 
Board determines that a urinary disorder diagnosed as benign 
prostatic hypertrophy is not a simple medical condition that a 
lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable 
of lay observation, and the claimed disability is not a simple 
medication condition, the Veteran is not competent to state that 
the current disability was related to his service-connected 
disability of diabetes mellitus.  To this extent, the Veteran's 
statements are excluded or not admissible, that is, the 
statements are not to be considered as evidence in support of the 
claim.

And while the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, Jandreau at 1377, there is no evidence from any 
health-care provider that attributes the current urinary 
diagnosis to an injury, disease, or event during the Veteran's 
service or to service-connected diabetes mellitus. 

For these reasons, while the Veteran's statements are to be 
considered, the evidence has no probative value, that is, the 
statements do not tend to prove material issues of fact, 
pertaining to the onset of the disability and the relationship of 
the disability in the context of secondary service connection.

Where there is a question of medical causation, that is, an 
association between the current urinary disorder and an injury, 
disease, or event in service, or service-connected diabetes 
mellitus, where a lay assertion of medical causation is not 
competent medical evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to substantiate 
the claim.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As no 
factual foundation has been established to show that the Veteran 
is qualified through knowledge, experience, training, or 
education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements are 
not to be consider as evidence in support of the claim.

In sum, the evidence shows that a urinary disorder did not 
manifest until many years after separation from active service, 
and is not otherwise related to active service including to a 
service-connected disability, as alleged.  As a result, the Board 
finds that the preponderance of the evidence weighs against the 
Veteran's claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, a claim of 
service connection for muscle spasms of the chest and shoulder is 
not reopened, and the claim is denied.  

As new and material evidence has not been presented, a claim of 
service connection for a rash of the legs, neck, and chest is not 
reopened, and the claim is denied.  

Service connection for a low back disability is denied.  

Service connection for a urinary disorder is denied.  







REMAND

In regard to the issue of service connection for posttraumatic 
stress disorder, the Board remanded the case based on the need 
for the RO to initially adjudicate the inextricably interwined 
claim of whether there was clear and unmistakable error in a May 
1996 rating decision of the RO, which initially denied the claim 
of service connection for PTSD.  However, upon remand the RO in 
April 2010 improperly issued a statement of the case on the clear 
and unmistakable error issue.  A statement of the case is issued 
once a claimant has initiated an appeal of a denial of a claim.  
38 C.F.R. § 19.26.  Here, the record does not show that the 
Veteran ever filed a notice of disagreement with regard to the 
RO's denial of a claim pertaining to clear and unmistakable 
claim.  In fact, to date there has been no response to the 
statement of the case.  In view of the procedural defect, the 
claim must be returned to the RO for corrective action.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate, via a rating decision, the 
claim of whether clear and unmistakable error 
exists in a May 1996 rating decision by the 
RO, denying service connection for PTSD.  
Notify the Veteran of the rating decision, 
and inform him that the April 2010 statement 
of the case pertaining to the clear and 
unmistakable error issue was premature.  If 
the rating decision is adverse to the 
Veteran, he should be advised as to how he 
can initiate an appeal to the Board.  If, and 
only if, the Veteran files a timely notice of 
disagreement, then issue a supplemental 
statement of  the case and notify the Veteran 
that he still must file a substantive appeal 
in order to perfect the appeal to Board. If, 
and only if, the Veteran files a timely 
appeal, the issue should be returned to the 
Board.



2.  After completing the above development, 
adjudicate the claim of whether new and 
material evidence has been presented to 
reopen a claim of service connection for 
posttraumatic stress disorder.  If the 
benefit remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


